Case 3:20-cv-01294-RS Document 83-9 Filed 05/06/21 Page 1 of 11




           EXHIBIT 9
     Case 3:20-cv-01294-RS Document 83-9 Filed 05/06/21 Page 2 of 11


 1                   UNITED STATES DISTRICT COURT
 2              NORTHERN DISTRICT OF CALIFORNIA
 3
 4   TRADESHIFT, INC., a Delaware              )
 5   corporation,                              )
 6             Plaintiff,                      )
 7             vs.                             ) Case No.
 8   BUYERQUEST, INC., an Ohio                 ) 3:20-cv-1294-RS
 9   corporation,                              )
10             Defendant.                      )
11   _______________________________ )
12
13
14
15           VIRTUAL VIDEOCONFERENCE VIDEO-RECORDED
16                     DEPOSITION OF JACK MULLOY
17
18                      Tuesday, April 20, 2021
19                Testifying from Cleveland, Ohio
20
21
22
23   Reported By:
24   Hanna Kim, CLR, CSR No. 13083
25   Job No. 4502566

                                                                Page 1

                             Veritext Legal Solutions
                                  866 299-5127
      Case 3:20-cv-01294-RS Document 83-9 Filed 05/06/21 Page 3 of 11

 1           UNITED STATES DISTRICT COURT                      1    REMOTE APPEARANCES OF COUNSEL: (CONTINUED)
 2          NORTHERN DISTRICT OF CALIFORNIA                    2
 3                                                             3 Also Present:
 4   TRADESHIFT, INC., a Delaware )                            4      LAUREL JAMTGAARD, ESQ., Tradeshift
 5   corporation,         )                                    5      AMER MOORHEAD, ESQ., Tradeshift
 6        Plaintiff,    )                                      6      JESSICA CALLOW, ESQ., BuyerQuest
 7        vs.         ) Case No.                               7      ALICIA TRINLEY, ESQ., BuyerQuest
 8   BUYERQUEST, INC., an Ohio    ) 3:20-cv-1294-RS            8      SCOTT SLATER, Videographer
 9   corporation,         )                                    9
10        Defendant.      )                                   10
11   _______________________________ )                        11
12                                                            12
13                                                            13
14                                                            14
15          Virtual videoconference video-recorded            15
16          deposition of JACK MULLOY, taken on behalf        16
17          of the Plaintiff, with the stipulations of        17
18          counsel thereof, on Tuesday, April 20,            18
19          2021, before Hanna Kim, CLR, Certified            19
20          Shorthand Reporter, No. 13083.                    20
21                                                            21
22                                                            22
23                                                            23
24                                                            24
25                                                            25
                                                     Page 2                                                       Page 4

 1   REMOTE VIDEOCONFERENCE APPEARANCES OF COUNSEL:            1       INDEX OF EXAMINATION
 2                                                             2
 3 For Plaintiff:                                              3 WITNESS: JACK MULLOY
 4       ORRICK, HERRINGTON & SUTCLIFFE LLP                    4 EXAMINATION                PAGE
 5       BY: AMY VAN ZANT, ESQ.                                5    BY MS. VAN ZANT:          13
 6       BY: OLIVIA CLEMENTS, ESQ.                             6
 7       1000 Marsh Road                                       7
 8       Menlo Park, California 94025-1015                     8
 9       650.614.7400                                          9
10       amyvanzant@orrick.com                                10
11       oclements@orrick.com                                 11
12                                                            12
13 For Defendant:                                             13
14       GORDON REES SCULLY MANSUKHANI, LLP                   14
15       BY: ANTHONY PHILLIPS, ESQ.                           15
16       BY: CHRISTINA FLORES, ESQ.                           16
17       275 Battery Street, Ste. 2000                        17
18       San Francisco, California 94111                      18
19       415.986.5900                                         19
20       aphillips@grsm.com                                   20
21       cflores@grsm.com                                     21
22                                                            22
23                                                            23
24                                                            24
25                                                            25
                                                     Page 3                                                       Page 5

                                                                                                         2 (Pages 2 - 5)
                                              Veritext Legal Solutions
                                                   866 299-5127
Case 3:20-cv-01294-RS Document 83-9 Filed 05/06/21 Page 4 of 11
      Case 3:20-cv-01294-RS Document 83-9 Filed 05/06/21 Page 5 of 11

 1    A. No.                                                              1     Q. Okay. And do you review the reviews of
 2    Q. And did they report that Tradeshift wasn't                       2 BuyerQuest on Glassdoor?
 3 paying any vendors at that time?                                       3     A. Yes.
 4    A. Yes.                                                             4     Q. Why were you looking at Tradeshift's
 5    Q. Do you know if Mr. Roehrs was accurate          19:13:02         5 reviews on Glassdoor in 2019?                    19:15:55
 6 when he told you that Tradeshift wasn't paying any                     6     A. I had heard from Tradeshift that there was
 7 vendors at all at that time?                                           7 a lot of noise on Glassdoor about Tradeshift.
 8       MR. PHILLIPS: Objection. Calls for                               8     Q. Why would Tradeshift tell you that there
 9 speculation.                                                           9 was a lot of noise about Tradeshift on Glassdoor?
10       THE WITNESS: I don't know.                19:13:19              10        MR. PHILLIPS: Objection. Calls for           19:16:18
11 BY MS. VAN ZANT:                                                      11 speculation.
12    Q. Has BuyerQuest ever slow paid vendors?                          12        THE WITNESS: I assume those resources
13    A. Yes.                                                            13 were concerned about the well being of the business
14    Q. When -- at -- at the times BuyerQuest has                       14 as well.
15 slow paid vendors, has BuyerQuest been in            19:13:37         15 BY MS. VAN ZANT:                                 19:16:27
16 financial distress?                                                   16     Q. Who at Tradeshift told you that there was
17    A. No.                                                             17 a lot of noise about Tradeshift on Glassdoor?
18    Q. Okay. When it says here that Tradeshift                         18     A. Dan Roehrs.
19 had inability to pay employees, was that referring                    19     Q. Okay. Was Dan Roehrs the primary source
20 to the one instance that you had -- we had seen in 19:13:56           20 of your information about negative circumstances       19:16:50
21 a prior document where you said Dan Roehrs had                        21 at Tradeshift?
22 told you that Tradeshift had not paid North                           22     A. He was our primary contact with the
23 American employees?                                                   23 BuyerQuest/Tradeshift relationship.
24    A. Yes.                                                            24     Q. Okay. If we look at the comments on that
25    Q. Were you aware of any other instance in        19:14:11       25 third page of Exhibit 79, the first bullet point     19:17:06
                                                              Page 226                                                                 Page 228

 1   which you had understood that Tradeshift had not                1        underneath the slide says, "Tradeshift's P2P
 2   met payroll?                                                    2        solution is not at the level required to meet
 3      A. Yes.                                                      3        JMS's requirements:" And then it says, "Inability
 4      Q. And was that with respect to China?                       4        to load JMS accounting file due to filesize
 5      A. It's with respect to things written about 19:14:23        5        limitation.                             19:17:27
 6   Tradeshift from employees and former employees in               6              "Inexperience and inability to enable
 7   Glassdoor.                                                      7        suppliers to send invoices via cXML" and -- "or
 8      Q. Right. And I was trying to find out,                      8        EDI.
 9   was -- was it -- was the allegation in Glass Door               9              "Inability to do receiving (receiving
10   that Tradeshift had missed payroll in China?         19:14:43 10         moved to BuyerQuest in Q4)."                      19:17:42
11      A. Glassdoor reviews are anonymous, so I'm                  11              And then "Inability to process PO's with
12   not sure who -- who would have written them within             12        multiple line types."
13   Tradeshift.                                                    13              Where did BuyerQuest get the information
14      Q. I think I'm -- I'm asking a slightly                     14        for these four bullet points?
15   different question than what you're answering,        19:15:04 15           A. It came from the project team,             19:17:57
16   which is I know that Glassdoor reviews are                     16        Smucker/Tradeshift/BuyerQuest project team.
17   anonymous, but did you read one that said,                     17           Q. Okay. Who on that project team told
18   "Tradeshift has missed paying" -- "making payroll              18        you -- told BuyerQuest that Tradeshift couldn't do
19   in" -- "with the China team"?                                  19        the things identified in those four bullet points?
20      A. I don't recall if it said "China" or not. 19:15:17       20           A. Some of these are documented in the status 19:18:21
21   I just -- I read "missed payroll" a couple of                  21        report that was published to Tradeshift and
22   times.                                                         22        Smucker and BuyerQuest.
23      Q. Okay. Do you -- how frequently do you go                 23           Q. Below those bullet points, it says,
24   on Glassdoor on a monthly basis?                               24        "Smucker has tight timeline with Ariba." And then
25      A. Once a week.                          19:15:36           25        there's two sub-bullet points that say, "We aren't 19:18:45
                                                              Page 227                                                                  Page 229

                                                                                                                  58 (Pages 226 - 229)
                                                      Veritext Legal Solutions
                                                           866 299-5127
      Case 3:20-cv-01294-RS Document 83-9 Filed 05/06/21 Page 6 of 11

 1   convinced that Tradeshift can deliver a working                          1      A. At Tradeshift and BuyerQuest's suggestion.
 2   product."                                                                2      Q. Are you saying Tradeshift was in all
 3          So BuyerQuest, it seems, wasn't convinced                         3   meetings between Tradeshift and -- I apologize,
 4   that Tradeshift couldn't deliver a working                               4   between BuyerQuest and Smucker regarding changes
 5   product, but did BuyerQuest think it was a         19:19:00              5   to who was responsible for providing what          19:21:43
 6   possibility that Tradeshift still could?                                 6   functionality?
 7      A. No.                                                                7      A. I can't speak to all meetings, but
 8      Q. So when you guys said "We aren't                                   8   Tradeshift was keenly aware of the changes that
 9   convinced," did you mean "We're certain that                             9   were being requested by the end client, Smucker.
10   Tradeshift can't deliver a working product to      19:19:13             10      Q. Isn't it a fact that BuyerQuest was      19:21:58
11   Smucker"?                                                               11   repeatedly having meetings and calls with Smucker
12      A. Not within the time frame.                                        12   where Tradeshift was not invited or informed of
13      Q. At that time frame, did you think it was                          13   the meeting in advance, where Smucker and
14   possible that Tradeshift could deliver a working                        14   BuyerQuest independently agreed to move
15   product to Smucker?                         19:19:29                    15   functionality from Tradeshift to BuyerQuest?        19:22:16
16      A. No.                                                               16         MR. PHILLIPS: Objection.
17      Q. Okay. At any point did BuyerQuest think                           17         THE WITNESS: No.
18   that Smucker could deliver a working product to                         18         MR. PHILLIPS: That's compound. It's
19   Smucker?                                                                19   argumentative. Misstates his prior testimony.
20      A. Yes. At the inception of the project, we 19:19:41                 20   BY MS. VAN ZANT:                              19:22:27
21   were all hopeful that Tradeshift could deliver                          21      Q. What's your answer?
22   what they signed up for.                                                22      A. No.
23      Q. And how quickly after the contracts were                          23      Q. So there were no meetings like that
24   signed did BuyerQuest come to the conclusion that                       24   whatsoever?
25   it believed that Tradeshift could not deliver a   19:20:03              25      A. There were meetings --               19:22:36
                                                                  Page 230                                                              Page 232

 1 working product?                                                           1         MR. PHILLIPS: Asked and answered.
 2     A. Within days.                                                        2 BY MS. VAN ZANT:
 3     Q. And did -- did you go and communicate this                          3    Q. Go ahead.
 4 to, for example, Christian Lanng?                                          4         MR. PHILLIPS: Go ahead.
 5     A. Did I? No.                        19:20:20                          5         THE WITNESS: There were meetings between 19:22:44
 6     Q. Well, you had just signed these contracts                           6 Tradeshift and Smucker where BuyerQuest wasn't
 7 for what was a significant deal for BuyerQuest,                            7 involved. There were meetings with Tradeshift and
 8 and you said you figured out within days that                              8 BuyerQuest where Smucker wasn't involved. And
 9 Tradeshift wasn't going to be able to deliver.                             9 there were meetings with Smucker and BuyerQuest
10        As CEO, why didn't you go to management at 19:20:35                10 where Tradeshift were -- weren't [verbatim]       19:22:56
11 Tradeshift and say, "What the heck are you guys                           11 involved. It was a highly complex project.
12 doing? You sold us a bill of goods"?                                      12 BY MS. VAN ZANT:
13     A. We decided to work with Tradeshift and                             13    Q. Okay. But under the terms of the
14 Smucker to move more of the functionality off of                          14 BuyerQuest/Tradeshift contracts, was BuyerQuest
15 Tradeshift's plate onto BuyerQuest's plate over        19:20:57           15 supposed to have communications with Smucker          19:23:06
16 the course of, you know, July, August, September,                         16 without Smucker's permission or attendance?
17 October, November, and December of 2019.                                  17         MR. PHILLIPS: Objection. Calls for a
18     Q. And Smucker and Tradeshift agreed to move                          18 legal conclusion.
19 some of that functionality off Tradeshift's plate                         19         THE WITNESS: I -- I think the question
20 to BuyerQuest's plate at Tradeshift's -- I          19:21:16              20 was not framed right, but could you ask it one more 19:23:27
21 apologize.                                                                21 time?
22        Smucker agreed to move some of that                                22 BY MS. VAN ZANT:
23 functionality off of Tradeshift's plate to                                23    Q. Sure.
24 BuyerQuest's plate at BuyerQuest's suggestion;                            24         My question is, under the terms of the
25 right?                                19:21:28                            25 BuyerQuest/Tradeshift reseller order form, was      19:23:39
                                                                  Page 231                                                              Page 233

                                                                                                                      59 (Pages 230 - 233)
                                                        Veritext Legal Solutions
                                                             866 299-5127
Case 3:20-cv-01294-RS Document 83-9 Filed 05/06/21 Page 7 of 11
Case 3:20-cv-01294-RS Document 83-9 Filed 05/06/21 Page 8 of 11
Case 3:20-cv-01294-RS Document 83-9 Filed 05/06/21 Page 9 of 11
Case 3:20-cv-01294-RS Document 83-9 Filed 05/06/21 Page 10 of 11
Case 3:20-cv-01294-RS Document 83-9 Filed 05/06/21 Page 11 of 11
